

116 HR 4950 IH: CTE Outcome Data Enactment Act of 2019
U.S. House of Representatives
2019-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4950IN THE HOUSE OF REPRESENTATIVESOctober 31, 2019Mr. Budd (for himself and Mr. Bishop of North Carolina) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo direct the Secretary of Education to conduct a study on Federal data collection related to
			 student participation and performance in career and technical education
			 programs, and for other purposes.
	
 1.Short titleThis Act may be cited as the CTE Outcome Data Enactment Act of 2019 or the CODE Act of 2019. 2.Study on data collection (a)Study requiredThe Secretary of Education (in this section referred to as the Secretary), in consultation with the Secretary of Labor, shall conduct a study on Federal data collection related to student participation and performance in career and technical education programs. Such study shall—
 (1)assess the effectiveness of Federal efforts to collect, measure, and evaluate data relating to student participation and performance in, and completion of, career and technical education programs; and
 (2)identify— (A)gaps and areas of duplication with respect to such efforts; and
 (B)methods to improve and centralize such efforts. (b)Task forceIn conducting the study required under subsection (a), the Secretary may convene a task force consisting of such members as the Secretary considers appropriate.
 (c)ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to Congress a report containing the findings of the study required under subsection (a) and any recommendations of the Secretary related to such findings.
 (d)DefinitionThe term career and technical education has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).
			